        Case 6:20-cv-06398-EAW Document 11 Filed 04/01/21 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 CHRISTOPHER GREEN,

               Petitioner,
                                                         DECISION AND ORDER
       v.
                                                         6:20-CV-06398 EAW
 JULIE WOLCOTT,

               Respondent.


                                   INTRODUCTION

       Pro se petitioner Christopher Green (“Petitioner”), a prisoner confined at the

Orleans Correctional Facility, filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241. (Dkt. 1). Petitioner seeks immediate release, alleging that he faces

imminent danger due to his potential exposure to COVID-19 while in custody. (Id.).

Petitioner also filed a motion for a preliminary injunction and temporary restraining order.

(Dkt. 2). Although Plaintiff characterized his petition as being brought pursuant to § 2241,

the Court converted it to a petition brought pursuant to 28 U.S.C. § 2254. (Dkt. 6).

Presently before the Court is Respondent’s motion to dismiss the petition. (Dkt. 9).

Petitioner has not filed any opposition to Respondent’s motion, notwithstanding the

Court’s admonition that failure to respond may result in dismissal of his petition. (Dkt.

10). For the reasons discussed below, the motion to dismiss is granted, the petition is

dismissed without prejudice, and the motion for a preliminary injunction and temporary

restraining order are denied as moot.


                                           -1-
         Case 6:20-cv-06398-EAW Document 11 Filed 04/01/21 Page 2 of 5




                                         DISCUSSION

       Under § 2254, “a person in custody pursuant to the judgment of a State court” may

seek a writ of habeas corpus “on the ground that he is in custody in violation of the

Constitution or laws . . . of the United States.” 28 U.S.C. § 2254(a). Respondent advances

two arguments in support of her motion to dismiss: first, that Petitioner’s claim is not

cognizable in a § 2254 proceeding because the relief sought is only available under 42

U.S.C. § 1983, and second, that even if cognizable, Petitioner failed to exhaust his state

remedies prior to filing his petition.

       As to the first argument, some courts in this Circuit have rejected the argument that

claims similar to those advanced by Petitioner are not cognizable in a § 2254 proceeding.

See, e.g., Carter v. Fields, No. 19-CV-5364 (PKC), 2020 WL 5517241, at *1 n.3 (E.D.N.Y.

Sept. 14, 2020) (“The Court rejects, as other courts in this Circuit have, Respondent’s

argument that . . . conditions of confinement claims may not be addressed via habeas.”);

Tripathy v. Schneider, 473 F. Supp. 3d 220, 228 (W.D.N.Y. 2020) (rejecting argument

“that Section 2254 is an improper vehicle for litigating conditions of confinement claims

brought by state prisoners who, as their only remedy, request immediate release from

detention”). But the Court need not resolve whether Petitioner’s § 2254 claim is cognizable

because it is subject to dismissal for failure to exhaust state court remedies.

       Section 2254 requires persons “in custody pursuant to the judgment of a State court”

to “exhaust[ ] the remedies available in the courts of [that] State” before a federal court

may grant them relief. Picard v. Connor, 404 U.S. 270, 271 n.2 (1971); see, e.g., Daye v.

Attorney General, 696 F.2d 186, 190-91 (2d Cir. 1982) (“The federal habeas corpus statute

                                             -2-
         Case 6:20-cv-06398-EAW Document 11 Filed 04/01/21 Page 3 of 5




. . . embodies the long-established principle that a state prisoner seeking federal habeas

review of his conviction ordinarily must first exhaust available state remedies.”).

“Exhaustion of state remedies requires presentation of the claim to the highest state court

from which a decision can be obtained.” Hogan v. Ward, 998 F. Supp. 290, 293 (W.D.N.Y

1998) (citing Daye, 696 F.2d at 190 n.3); O’Sullivan v. Boerckel, 526 U.S. 838, 839-40

(1999) (holding that a state prisoner must present his claims to the highest state court in a

petition for discretionary review in order to satisfy the exhaustion requirement of § 2254).

       There are only two grounds upon which exhaustion may be excused: (1) if “there is

an absence of available State corrective process,” or (2) if “circumstances exist that render

such process ineffective to protect the rights of the applicant.” 28 U.S.C. § 2254(b)(1)(B).

“When a claim has never been presented to a state court, a federal court may theoretically

find that there is an ‘absence of available State corrective process’ . . . if it is clear that the

unexhausted claim is procedurally barred by state law and, as such, its presentation in the

state forum would be futile. In such a case the habeas court theoretically has the power to

deem the claim exhausted.” Aparicio v. Artuz, 269 F.3d 78, 91 (2d Cir. 2001). “Where a

petitioner has procedurally defaulted a claim by failing to raise it on direct review, the

claim may be raised in habeas only if the petitioner can demonstrate either ‘cause’ and

actual ‘prejudice,’ or that [s]he is ‘actually innocent.’” Danielson v. Lee, 715 F. App’x 45,

47 (2d Cir. 2017) (quoting DiSimone v. Phillips, 461 F.3d 181, 190-91 (2d Cir. 2006)).

       COVID-19-related claims are subject to the exhaustion requirement and there is no

evidence that Petitioner exhausted his claim. See Williams v. New York, No. 20-CV-619,

2020 WL 5995185, at *2 (W.D.N.Y. Oct. 8, 2020) (“Accordingly, this Court dismisses

                                               -3-
         Case 6:20-cv-06398-EAW Document 11 Filed 04/01/21 Page 4 of 5




Williams’s petition for failure to exhaust. In so ruling, the Court joins federal district courts

around the country—including in this district—that have recently dismissed . . . COVID-

19-related § 2254 petitions for failure to exhaust state remedies.”) (citations omitted);

Elleby v. Smith, No. 20 CIV. 2935 (PAE), 2020 WL 2611921, at *4 (S.D.N.Y. May 22,

2020) (“In so ruling, the Court joins federal district courts around the country that have

recently dismissed, or held dismissable, COVID-19-related § 2254 petitions for failure to

exhaust state remedies.”). Petitioner has not alleged or presented any proof that that he

exhausted state remedies (see Dkt. 1), and Respondent submitted a declaration in support

of her motion to dismiss averring that no records of exhaustion by Petitioner were identified

in a search of records (Dkt. 9-1 at ¶ 5). Moreover, remedies were available to Petitioner to

exhaust COVID-19-related claims and there is nothing before the Court to otherwise

demonstrate that an exception to the exhaustion requirement is present. See Simpson v.

New York St. Dep’t of Corr., No. 9:20-cv-1363, 2020 WL 6799370, at *2 (N.D.N.Y. Nov.

19, 2020) (outlining processes available to inmates challenging confinement based on

COVID-19 related grounds); Johnson v. Schneider, No. 20-CV-888(JLS), 2020 WL

4905361, at *2 (W.D.N.Y. Aug. 18, 2020) (same).

       In sum, Petitioner has not alleged that he has exhausted his claim, provided any

proof of exhaustion, or proffered a basis to apply an exception to the exhaustion

requirement. This failure to properly exhaust remedies subjects the petition to dismissal

without prejudice. See Simpson, 2020 WL 6799370, at *3 (“Based on the foregoing, the

petition is premature and is dismissed without prejudice to re-filing one complete petition

once petitioner has pursued and exhausted all the claims to raise in the state courts.”);

                                              -4-
          Case 6:20-cv-06398-EAW Document 11 Filed 04/01/21 Page 5 of 5




Johnson, 2020 WL 4905361, at * 3 (dismissing petition without prejudice for failure to

exhaust and noting that “[o]ther courts have reached similar conclusions when faced with

habeas petitions seeking release from state custody based on the COVID-19 pandemic”).

                                      CONCLUSION

         For the reasons set forth above, Respondent’s motion to dismiss (Dkt. 9) is granted

and the petition (Dkt. 1) is dismissed without prejudice. The Clerk of Court shall close this

case.

         SO ORDERED.




                                               ELIZABETH A. WOLFORD
                                               UNITED STATES DISTRICT JUDGE

Dated:         April 1, 2021
               Rochester, New York




                                            -5-
